DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10984627 in view of Schrementi et al. [US9679435], hereinafter Schrementi. Even though claims 1-20 of U.S. Patent No. 10984627 does not disclose every feature claimed in claims 1-8 and 11-18, the difference between the two claim sets are merely the support stanchion of plurality of support stanchions that includes a body that is extendable between a lowered configuration and a raised configuration to adjust the position of the display assembly. Nevertheless, Schrementi teaches this support stanchion in a like invention (Fig. 6 – Fig. 8, and col. 5, lines 32-35, “the mounting elements 24 can be provided in standard or varying customizable lengths as need be, or can additionally be adjustable in length in order to accommodate different types of machines 16”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by claims 1-20 of U.S. Patent No. 10984627, to have the support stanchion that includes a body that is extendable between a lowered configuration and a raised configuration, as taught by Schrementi, in order to provide the flexibility of adjusting the position of the displays to accommodate different needs. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 11, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vann et al. [US9245411], hereinafter Vann.
Regarding claim 1, Vann discloses a method for assembling an electronic gaming machine lounge (Fig. 5) comprising: 
providing a plurality of display segments, each display segment of the plurality of display segments configured to mate with at least one other display segment (Fig. 5 and Fig. 6E); 
coupling each display segment of the plurality of display segments to at least one support stanchion of a plurality of support stanchions (Fig. 5); 
coupling a first display segment of the plurality of display segments to a second display segment of the plurality of display segments to form the display assembly (Fig. 6E, and col. 21, lines 38-40, “It is contemplated that the overhead display 200 can include one or more abutting displays, such as, for example, one display, two displays, three displays, four displays, etc.”); 
raising, after said coupling the first display segment to the second display segment, the display assembly on the plurality of support stanchions (Fig. 5); and 
communicatively coupling the display assembly with one or more electronic gaming machines (EGMs) (Fig. 5).
Regarding claim 2, Vann discloses the method of Claim 1, wherein said coupling each display segment of the plurality of display segments to a support stanchion comprises coupling the first display segment to a first support stanchion of the plurality of support stanchions and coupling the second display segment to a second support stanchion of the plurality of support stanchions (Fig. 5).
Regarding claim 7, Vann discloses the method of Claim 1, wherein said coupling the first display segment to the second display segment further includes electrically coupling the first display segment to the second display segment (col. 14, lines 14-34, “the overhead display 200 can be used to display the four fleets or inventories of bonus-game assets 215a-d for the respective four players of each of the four respective gaming terminals 110a-d. As such, the overhead display 200 is split into four portions 210a-d. A first portion 210a of the overhead display 200 is dedicated to displaying “Fleet 1,” which corresponds to the bonus-game assets in a first inventory of bonus-game assets 215a of a first player of the first gaming terminal 110a. Similarly, a second portion 210b of the overhead display 200 is dedicated to displaying “Fleet 2,” which corresponds to the bonus-game assets in a second inventory of bonus-game assets 215b of a second player of the second gaming terminal 110b; a third portion 210c of the overhead display 200 is dedicated to displaying “Fleet 3,” which corresponds to the bonus-game assets in a third inventory of bonus-game assets 215c of a third player of the third gaming terminal 110c; and a fourth portion 210d of the overhead display 200 is dedicated to displaying “Fleet 4,” which corresponds to the bonus-game assets in a fourth inventory of bonus-game assets 215d of a fourth player of the fourth gaming terminal 110d”).
Regarding claim 11, Vann discloses the method of Claim 1, wherein the EGM includes a media controller for providing content to the display assembly (col. 14, lines 14-34, “the overhead display 200 can be used to display the four fleets or inventories of bonus-game assets 215a-d for the respective four players of each of the four respective gaming terminals 110a-d. As such, the overhead display 200 is split into four portions 210a-d. A first portion 210a of the overhead display 200 is dedicated to displaying “Fleet 1,” which corresponds to the bonus-game assets in a first inventory of bonus-game assets 215a of a first player of the first gaming terminal 110a. Similarly, a second portion 210b of the overhead display 200 is dedicated to displaying “Fleet 2,” which corresponds to the bonus-game assets in a second inventory of bonus-game assets 215b of a second player of the second gaming terminal 110b; a third portion 210c of the overhead display 200 is dedicated to displaying “Fleet 3,” which corresponds to the bonus-game assets in a third inventory of bonus-game assets 215c of a third player of the third gaming terminal 110c; and a fourth portion 210d of the overhead display 200 is dedicated to displaying “Fleet 4,” which corresponds to the bonus-game assets in a fourth inventory of bonus-game assets 215d of a fourth player of the fourth gaming terminal 110d”).
Regarding claim 13, please refer to the claim rejection of claim 1.
Regarding claim 16, Vann discloses the method of Claim 13, wherein the first display segment extends between a first end and a second end, the first display segment having a midpoint located midway between the first end and the second end, and wherein said coupling the first display segment to the first support stanchion comprises attaching the first support stanchion at the midpoint of the first display segment (Fig. 5).
Regarding claim 17, please refer to the claim rejection of claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vann, in view of Schrementi et al. [US9679435], hereinafter Schrementi.
Regarding claim 3, Vann discloses the method of Claim 1. However, Vann does not explicitly disclose wherein each support stanchion of the plurality of support stanchions includes a body that is extendable between a lowered configuration and a raised configuration. 
Nevertheless, Schrementi teaches in a like invention, wherein each support stanchion of the plurality of support stanchions includes a body that is extendable between a lowered configuration and a raised configuration (col. 5, lines 32-35, “the mounting elements 24 can be provided in standard or varying customizable lengths as need be, or can additionally be adjustable in length in order to accommodate different types of machines 16”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Vann, to have the support stanchion that includes a body that is extendable between a lowered configuration and a raised configuration, as taught by Schrementi, in order to provide the flexibility of adjusting the position of the displays to accommodate different needs. 
Regarding claim 4, the combination of Vann and Schrementi discloses the method of Claim 3, wherein each support stanchion of the plurality of support stanchions is in the lowered configuration during said coupling each display segment to a support stanchion of the plurality of support stanchions (Vann, Fig. 5, and Schrementi, col. 5, lines 32-35, “the mounting elements 24 can be provided in standard or varying customizable lengths as need be, or can additionally be adjustable in length in order to accommodate different types of machines 16”).
Regarding claim 5, the combination of Vann and Schrementi discloses the method of Claim 3, wherein said raising the plurality of display segments comprises extending the body of each support stanchion from the lowered configuration to the raised configuration (Vann, Fig. 5, and Schrementi, col. 5, lines 32-35, “the mounting elements 24 can be provided in standard or varying customizable lengths as need be, or can additionally be adjustable in length in order to accommodate different types of machines 16”).
Regarding claim 6, the combination of Vann and Schrementi discloses the method of Claim 5, wherein the bodies of each support stanchion are extended simultaneously from the lowered configuration to the raised configuration to maintain an orientation of the display assembly during said raising (Schrementi, Fig. 6 – Fig. 8).
Regarding claim 12, Vann discloses the method of Claim 1. However, Vann does not explicitly disclose wherein a first support stanchion of the plurality of support stanchions includes a lift mechanism for raising the first display segment on the first support stanchion, and wherein said raising the display assembly comprises actuating the lift mechanism. 
Nevertheless, Schrementi teaches in a like invention, wherein the support stanchion of the plurality of support stanchions includes a lift mechanism for raising the first display segment on the first support stanchion, and wherein said raising the display assembly comprises actuating the lift mechanism (col. 5, lines 32-35, “the mounting elements 24 can be provided in standard or varying customizable lengths as need be, or can additionally be adjustable in length in order to accommodate different types of machines 16”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Vann, to have the support stanchion that includes a lift mechanism for raising the display segment, as taught by Schrementi, in order to provide the flexibility of adjusting the position of the displays to accommodate different needs. 
Regarding claim 14, please refer to the claim rejections of claims 3-4.
Regarding claim 15, the combination of Vann and Schrementi discloses the method of Claim 14, wherein said extending the body of the second support stanchion occurs after said extending the body of the first support stanchion (Schrementi, Fig. 6 – Fig. 8, and col. 5, lines 32-35, “the mounting elements 24 can be provided in standard or varying customizable lengths as need be, or can additionally be adjustable in length in order to accommodate different types of machines 16”).
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vann, in view of Goins [US20060046818].
Regarding claim 9, Vann discloses the method of Claim 1. However, Vann does not disclose wherein a first support stanchion of the plurality of support stanchions includes a telescoping body that is engaged by an actuator, and wherein said raising the display assembly comprises controlling the actuator to drive linear movement of the telescoping body of the first support stanchion. 
Nevertheless, Goins teaches in a like invention, wherein a stanchion includes a telescoping body that is engaged by an actuator, and wherein the display assembly comprises controlling the actuator to drive linear movement of the telescoping body of the first support stanchion ([0053], “Alternatively, a linear motion producing device 58, such as another motor, or an actuator that moves in a telescopic manner can be employed to directly cause the symbol indicator 104 of display device 100 to move”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Vann, to have the stanchion that includes a telescoping body that is engaged by an actuator, as taught by Goins, in order to make it more convenient to control the position of the support stanchion. 
Regarding claim 10, the combination of Vann and Goins discloses the method of Claim 9, wherein the actuator is one of a mechanical, electromechanical, and hydraulic actuator (Goins, [0074], “In one embodiment, the motion-producing devices 58a and 58b are stepper motors, which are highly accurate, positioning type motors. Those motors allow various accelerations, velocities, run times, dwell times, etc., to be programmed into a memory storage device and converted into motor currents via the controllers 56a and 56b to produce complex desired motion outputs for the output shafts of stepper motors 58a and 58b, respectively”).
Regarding claims 19 and 20, please refer to the claim rejections of claims 9 and 10.
Examiner’s note
The prior art does not demonstrate the features of claims 8 and 18. However, as shown in the section of double patenting rejection, claims 1-8 and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10984627 in view of Schrementi et al. [US9679435], hereinafter Schrementi. After a terminal disclaimer is filed to overcome the double patenting rejection, claims 8 and 18 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715